Case 2:21-cv-04295-DSF-PD Document 33-9 Filed 08/05/21 Page 1 of 8 Page ID #:212




                              Exhibit G




                                                                          EXHIBIT G
                                                                           PAGE 69
Case 2:21-cv-04295-DSF-PD Document 33-9 Filed 08/05/21 Page 2 of 8 Page ID #:213




                                                                           EXHIBIT G
                                                                            PAGE 70
Case 2:21-cv-04295-DSF-PD Document 33-9 Filed 08/05/21 Page 3 of 8 Page ID #:214




                                                                           EXHIBIT G
                                                                            PAGE 71
Case 2:21-cv-04295-DSF-PD Document 33-9 Filed 08/05/21 Page 4 of 8 Page ID #:215




                                                                           EXHIBIT G
                                                                            PAGE 72
Case 2:21-cv-04295-DSF-PD Document 33-9 Filed 08/05/21 Page 5 of 8 Page ID #:216




                                                                           EXHIBIT G
                                                                            PAGE 73
Case 2:21-cv-04295-DSF-PD Document 33-9 Filed 08/05/21 Page 6 of 8 Page ID #:217




                                                                           EXHIBIT G
                                                                            PAGE 74
Case 2:21-cv-04295-DSF-PD Document 33-9 Filed 08/05/21 Page 7 of 8 Page ID #:218




                                                                           EXHIBIT G
                                                                            PAGE 75
Case 2:21-cv-04295-DSF-PD Document 33-9 Filed 08/05/21 Page 8 of 8 Page ID #:219




                                                                           EXHIBIT G
                                                                            PAGE 76
